

ADDENDUM TO SUBSCRIPTION AGREEMENT


DATED _______, 2007



This Addendum (the “Addendum”) relates to the TechoConcepts, Inc. (the “Company”
or the “Corporation”) subscription agreement (the “Subscription Agreement”) for
the offering of units (“Units”), with each $30,000 Unit consisting of: (i)
$30,000 of 8% secured convertible debentures, convertible into shares of no par
value common stock of the Company (“Common Stock”) at $1.50 per share, (ii)
warrants to purchase 10,000 shares of Common Stock at a purchase price of $1.90
per share, and (iii) warrants to purchase 10,000 shares of Common Stock at a
purchase price of $2.75 per share. This Addendum supplements certain information
contained in the Subscription Agreement and the Offering Memorandum referenced
therein and it exhibits. Capitalized terms not otherwise defined herein shall
have the meaning ascribed to them in the Subscription Agreement.
 
The opening paragraph of the Subscription Agreement states as follows:
 
“Investors purchasing 67 Units ($2,010,000) or more shall be issued additional
warrants (the “Additional Warrants”) at the rate of 40,000 Additional Warrants
per Unit purchased, which Additional Warrants shall be identical in form to the
Warrants, except that (a) 50% of such Additional Warrants shall have an exercise
price of $2.00 per share, shall not have a cashless exercise feature, and shall
expire eighteen (18) months from the Final Closing (defined below), (b) 25% of
such Additional Warrants shall have an exercise price of $2.50 per share, and
(c) 25% of such Additional Warrants shall have an exercise price of $3.50 per
share.”
 
This Addendum is to advise that the Additional Warrants shall have one
additional feature which will differ from the Warrants issued as part of the
Units. This feature will grant the holders of the Additional Warrants the right
to receive a cash payment based upon the closing bid price of an acquirer’s
stock or based upon a Black Scholes valuation of the Additional Warrants in the
event the Company is acquired or sells all of its assets in a transaction in
which the Common Stock is valued at less than $3.50 per share. As a result of
this right, in place of Section 5(a) as set forth in the form of Warrant, the
Additional Warrant shall contain the following provision:



(a)  
Merger or Consolidation.



i.  For purposes of this Section 5(a), the term “Per Share Transaction Value”
shall mean (A) the sum of the (i) cash, notes, securities and other property of
value; (ii) liabilities (x) assumed by the purchaser (in the case of a sale of
assets) and/or (y) existing on the Corporation’s balance sheet at the time the
transaction is consummated (in the case of a merger or sale of stock); (iii)
payments to be made in installments; (iv) amounts paid or payable under
consulting, supply, service, distribution, licensing or lease agreements not to
compete or similar arrangements (including such payments to management); and,
(v) contingent payments (whether or not related to future earnings or
operations), divided by (B) the number of shares of common stock of the
Corporation outstanding immediately prior to the merger.


ii.  If at any time there shall be a merger or a consolidation of the
Corporation with or into another corporation when the Corporation is not the
surviving corporation and where the Per Share Transaction Value equals or
exceeds $3.50, then, as part of such merger or consolidation, lawful provision
shall be made so that the holder hereof shall thereafter be entitled to receive
upon exercise of this Warrant, during the period specified herein and upon
payment of the aggregate Exercise Price then in effect, the number of shares of
stock or other securities or property (including cash) of the successor
corporation resulting from such merger or consolidation, to which the holder
hereof as the holder of the stock deliverable upon exercise of this Warrant
would have been entitled in such merger or consolidation if this Warrant had
been exercised immediately before such merger or consolidation. In any such
case, appropriate adjustment shall be made in the application of the provisions
of this Warrant with respect to the rights and interests of the holder hereof as
the holder of this Warrant after the merger or consolidation.


iii.  In case the Corporation after the date hereof shall do any of the
following (each, a "Triggering Event") in which the Per Share Transaction Value
is below $3.50: (a) consolidate or merge with or into any other entity and the
Corporation shall not be the continuing or surviving corporation of such
consolidation or merger, or (b) transfer all or substantially all of its
properties or assets to any other entity or person, then, and in the case of
each such Triggering Event, proper provision shall be made to the Exercise Price
and the number of Warrant Shares that may be purchased upon exercise of this
Warrant so that, upon the basis and the terms and in the manner provided in this
Warrant, the Holder of this Warrant shall be entitled upon the exercise hereof
at any time after the consummation of such Triggering Event, to the extent this
Warrant is not exercised prior to such Triggering Event, to receive at the
Exercise Price as adjusted to take into account the consummation of such
Triggering Event, in lieu of the Common Stock issuable upon such exercise of
this Warrant prior to such Triggering Event, the securities, cash and property
to which such Holder would have been entitled upon the consummation of such
Triggering Event if such Holder had exercised the rights represented by this
Warrant immediately prior thereto (including the right of a shareholder to elect
the type of consideration it will receive upon a Triggering Event), subject to
adjustments (subsequent to such corporate action) as nearly equivalent as
possible to the adjustments provided for elsewhere in this Section 5, and the
Exercise Price shall be adjusted to equal the product of (A) the closing bid
price of the common stock of the continuing or surviving corporation as a result
of such Triggering Event as of the date immediately preceding the date of the
consummation of such Triggering Event multiplied by (B) the quotient of (i) the
Exercise Price divided by (ii) the Closing Bid Price of the Common Stock as of
the date immediately preceding the date hereof; provided, however, the Holder at
its option may elect to receive an amount in cash equal to the value of this
Warrant calculated in accordance with the Black-Scholes formula. Immediately
upon the occurrence of a Triggering Event, the Corporation shall notify the
Holder in writing of such Triggering Event and provide the calculations in
determining the number of Warrant Shares issuable upon exercise of the new
warrant and the adjusted Exercise Price. Upon the Holder’s request, the
continuing or surviving corporation as a result of such Triggering Event shall
issue to the Holder a new warrant of like tenor evidencing the right to purchase
the adjusted number of Warrant Shares and the adjusted Exercise Price pursuant
to the terms and provisions of this Section 5(a). Notwithstanding the foregoing
to the contrary, this Section 5(a) shall only apply if the surviving entity
pursuant to any such Triggering Event is a company that has a class of equity
securities registered pursuant to the Securities Exchange Act of 1934, as
amended, and its common stock is listed or quoted on a national securities
exchange, national automated quotation system or the OTC Bulletin Board. In the
event that the surviving entity pursuant to any such Triggering Event is not a
public company that is registered pursuant to the Securities Exchange Act of
1934, as amended, or its common stock is not listed or quoted on a national
securities exchange, national automated quotation system or the OTC Bulletin
Board, then the Holder shall have the right to demand that the Corporation pay
to the Holder an amount in cash equal to the value of this Warrant calculated in
accordance with the Black-Scholes formula
 
 
Page 1 of 2

--------------------------------------------------------------------------------

 
 
The undersigned subscriber of Units hereby represents that he/she or it has
received, read and understands this Addendum to the Subscription Agreement
dated ____________, 2007.
 
Dated: ______________, 2007
                   
Very truly yours,
               

--------------------------------------------------------------------------------

Name of Individual #1 or Entity
                 

--------------------------------------------------------------------------------

Authorized Signature
                     

--------------------------------------------------------------------------------

Name of Individual #2, if applicable
                     

--------------------------------------------------------------------------------

Authorized Signature

 
 
Page 2 of 2

--------------------------------------------------------------------------------

 